IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40511
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JORGE GARCIA, also known as Poncho,

                                       Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:94-CR-25-1
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jorge Garcia appeals his sentence for money laundering and

aiding and abetting money laundering because the district court

refused to grant him an additional one-level decrease for

acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(b)(2).

We have reviewed the record and the decision of the district

court and find no reversible error.    Accordingly, we affirm the

sentence for the reasons stated by the district court at

sentencing.

     AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.